           Case 1:13-cv-01832-JDB Document 306 Filed 11/05/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
             Plaintiff,                   )
                                          )
             v.                           )                  Case No. 13-cv-1832 (JDB)
                                          )
ALL ASSETS HELD IN ACCOUNT NUMBER )
80020796, IN THE NAME OF                  )
DORAVILLE PROPERTIES CORPORATION,         )
AT DEUTSCHE BANK INTERNATIONAL,           )
LIMITED IN JERSEY, CHANNEL ISLANDS,       )
AND ALL INTEREST, BENEFITS, OR ASSETS )
TRACEABLE THERETO, ET AL.,                )
                                          )
             Defendants.                  )
_________________________________________ )



                SUPPLEMENTAL DECLARATION OF JOSHUA L. SOHN

       I, JOSHUA L. SOHN, submit this supplemental declaration in support of the United States’

Motion to Re-Open the Deposition of Claimant Ibrahim Bagudu (“Motion to Re-Open”) (Dkts.

304-05).

       1.      I am a Trial Attorney in the U.S. Department of Justice’s Money Laundering and

Asset Recovery Section, and I represent the Plaintiff, United States of America, in this matter. The

statements set forth herein are based on information available from the official government files

of this case as well as my own personal knowledge of this case.

       2.      On November 5, 2019, the United States filed the Motion to Re-Open. Exhibit D

in support of the Motion to Re-Open comprised excerpts from the deposition transcript of Suraj

Yakubu. The United States has learned that one page of the Yakubu transcript was cited in the
         Case 1:13-cv-01832-JDB Document 306 Filed 11/05/19 Page 2 of 2



Motion to Re-Open but was inadvertently not included with Exhibit D. That one page is attached

hereto and labelled on the Court docket as “Exhibit D (cont.).”


       I declare under penalty of perjury that, to the best of my knowledge, information, and

belief, the foregoing is true and correct. Executed on November 5, 2019 in Washington, D.C.



                                                             /s/ Joshua L. Sohn
                                                               Joshua L. Sohn




                                                2
